                                                                               Case 3:14-cr-00175-WHA Document 1122 Filed 12/05/19 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                             IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   UNITED STATES OF AMERICA,
                                                                         11                                                            No. CR 14-0175 WHA
United States District Court




                                                                                           Plaintiff,
                               For the Northern District of California




                                                                         12     v.
                                                                         13                                                            FOLLOW-UP QUESTIONS RE
                                                                              PACIFIC GAS AND ELECTRIC                                 CPUC REPORT ON CAMP
                                                                         14   COMPANY,                                                 FIRE

                                                                         15                Defendant.
                                                                                                                  /
                                                                         16
                                                                         17          By DECEMBER 19 AT NOON PG&E shall please answer these follow-up questions

                                                                         18   concerning one recent CPUC Report on the Camp Fire:

                                                                         19          1.    On the Incident Tower, did the C-hook thread through the eye on the original

                                                                         20                runner arm or the eye on the added hanger plate or both? What was the point of

                                                                         21                two eyes?

                                                                         22          2.    What was the condition of the C-hook on the second parallel runner arm on the

                                                                         23                Incident Tower (the one that did not detach during the storm)?

                                                                         24          3.    What was the height above ground on the C-hook in question?

                                                                         25          4.    How closely did any drone inspect the C-hook in question prior to the Camp

                                                                         26                Fire? Are the images available? If so, provide the ones that show the C-hook in

                                                                         27                question.

                                                                         28
                                                                               Case 3:14-cr-00175-WHA Document 1122 Filed 12/05/19 Page 2 of 2



                                                                          1         5.     Prior to the Camp Fire, did PG&E keep records from which PG&E could
                                                                          2                determine how long the C-hooks and/or hanger plates in question had been in
                                                                          3                place? Explain this history.
                                                                          4         6.     Prior to the Camp Fire, had PG&E ever previously noticed any worn C-hooks
                                                                          5                and/or hanger plates on any of its transmission lines? Explain this history. Had
                                                                          6                worn C-hooks been preserved (as evidence or for any other purpose)?
                                                                          7
                                                                          8   Dated: December 5, 2019.
                                                                          9                                                         WILLIAM ALSUP
                                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                           2
